DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “long” in claim 1 is a relative term which renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Instant claim 1 recites “having long and island-shaped microstructures” in lines 1-2 of the claim where microstructures is in the plural and also “at least one long and island-shaped microstructure having a length of 1500 nm” in lines 12-13 of the claim where microstructure is in the singular.  The instant claim only indicates that one of the “long” microstructures must be of a length of 1500 nm and does not indicate any particular dimensionality as to what is required for the other microstructures to be considered “long”.  It is noted that the .

Allowable Subject Matter
Claims 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the instant claims is as follows:
Mitsuhashi et al. (US 6,475,638) teach an electrodeposited copper foil for wiring boards (Column 1 lines 8-17), but where a non-uniform roughening treatment is not desired as it results in less desirable adherence and etching (Column 3 lines 31-37).
Arai et al. (US 2011/0262764) teaches copper foils with a particle layer thereon (abstract) and where an uneven treated surface is problematic as it results in poor etching performance (Paragraphs 18-19).
Oguro et al. (US 2012/0111613) teaches copper foils with a roughening layer of nickel particles thereon (abstract) and where the distribution of roughening particles is desired to be even as unevenness results in unacceptable variation in thickness (Paragraph 11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784